Citation Nr: 0103363	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  96-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post repair of 
left knee derangement, currently rated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

This matter was previously before the Board in February 2000, 
at which time it was remanded for additional development.

The veteran failed to report for a personal hearing before 
the Board in December 2000 for which he was properly 
notified.


REMAND

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000)  signed into 
law November 9, 2000, (to be codified at 38 U.S.C.A. 
§ 5103(a)).

The law provides that the Secretary shall make reasonable 
efforts to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a government 
entity.

(2) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if 
the claimant furnishes information sufficient to 
locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

A review of the record discloses that the veteran underwent 
VA examination for joints in June 1997.  In July 1999 the 
veteran's representative requested that the veteran be 
afforded another VA examination, as he considered the June 
1997 examination to be "old medical evidence."  He also 
requested the opportunity to submit more recent treatment 
records.  

The veteran was notified via mail in July 1999 that a VA 
medical examination had been scheduled for August 1999.  The 
veteran did not appear for the scheduled appointment.  On a 
VA Form 646 dated in November 1999, the veteran's 
representative acknowledged the veteran's failure to report 
for the VA examination but did not provide a reason for such 
failure to report. 

The Board notes that where a veteran fails without good cause 
to report for a necessary examination scheduled in 
conjunction with a claim for increase, the claim will be 
denied.  38 C.F.R. § 3.655 (2000).  However, the Court has 
held that VA has a duty to inform claimants of the 
consequences of a failure to report for examinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  Here, it is 
not apparent that the veteran has been informed of the 
provisions of 38 C.F.R. § 3.655, which enumerates the 
potential implications of a failure to report for a VA 
examination.  Therefore, the Board is of the opinion that 
another attempt should be made to schedule the veteran for 
the requested VA examination and he should be informed of the 
consequences for not attending such an examination.  See 
Dusek v. Derwinski, 2 Vet. App. 519, 521-522 (1992).  

In addition, the Board finds that further examination is 
warranted in light of the fact that the previous VA 
examination in June 1997 failed to discuss functional 
impairment in terms of weakness, incoordination, fatigability 
and pain under the precepts of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), as it 
relates to the veteran's service-connected left knee 
disability.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is remanded to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to treatment 
of his left knee disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist in order to 
determine the current nature and extent 
of severity of his left knee disability.  
Any further indicated special studies 
should be conducted.

The claims file, the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and a copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's service connected left knee 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner also provide 
explicit responses to the following 
questions for the left knee disability:

(a) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the  veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The veteran should be advised of the 
consequences of the failure to report for 
the scheduled examination under the 
provisions of 38 C.F.R. § 3.655.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation in excess of 20 
percent for the left knee disability with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO should also 
document consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran is advised that the examination requested in this 
remand is necessary to adjudicate this claim, failure, 
without good cause, to appear for the scheduled examination, 
could result in the denial of the claim.  38 C.F.R. § 3.655 
(2000). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




